DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: lines 10-11 recite “the plurality of tensioning members are spaced apart from each other by a plurality of gaps”, which contains an apparent typo, since the tensioning members are only separated from each other by a single gap”.  It is suggested to rephrase the aforementioned portion of lines 10-11 as follows: “the plurality of tensioning members are spaced apart from each other by a 
Claims 29-36 are objected to because of the following informalities:  Claims 29-36 recite “Hair styling apparatus according to claim 1”.  It is suggested to rephrase the aforementioned portion of claims 29-36 as “The hair
Claim 33 is objected to because of the following informalities: lines 1-2 recite “wherein the plurality of tensioning members comprise a comb”, which is awkwardly phrased.  It is suggested to rephrase the aforementioned portion of lines 1-2 as “wherein the plurality of tensioning members define a comb”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating member”, “cooling member”, “heating contact surface”, “cooling contact surface”, “tensioning members”, “active cooling mechanism” in claim 1 without recite sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
7.    Heating member: reference character 26 comprising a heater 26 and a heating contacting surface for heating hair in contact with the heating member
8.    Cooling member: reference character 32, 332, 732, and 832 comprising a plurality of fins 131 projecting inwards from the generally curved cooling surface which cooling the user’s hair
9.    Heating contacting surface: reference character 27, 327, 727, and 827 being a generally elongate curved arcuate surface as described on page 8 of the specification;
10.    Cooling contacting surface: reference character 33 being a generally elongate curved arcuate surface as described on page 9 of the specification
11.    Tensioning members: projections from the heating member which tension a user’s hair as a plurality of teeth or bristles.
12.    Active cooling mechanism: one that draws or pushes heat away from the cooling member, such as a fan or a heat sink or at least one heat pipe connecting the heat sink to the cooling contacting surface as describe on page 5 of the specification
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 recites in its entirety “Hair styling apparatus according to claim 1, wherein the guard at least partially surrounds the heating member”.  Claim 1 recites “a guard which at least partially surrounds a heating member”, thus, claim 29 does not recite any limitation which has not already been recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 recites in its entirety “Hair styling apparatus according to claim 1, wherein the heating member further comprises the plurality of tensioning members”.  Claim 1 recites “a heating member having a heating contacting surface”, and “a plurality of tensioning members which project from the heating contacting surface of the heating member”.  Thus, claim 1 already recites, in a more specific manner, that the plurality of tensioning members are disposed on the heating member, i.e. the heating member comprises the plurality of tensioning members.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 9, 13, 15-16, 24-25, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Janouch (US6354305) in view of Federico et al. (US4163143), and Xiao et al. (US2018/0168310).
Regarding claims 1, 29 and 32, Janouch discloses a hair styling apparatus comprising a heating member (20, 8) having a heating contacting surface (21) for heating hair in contact with the heating member, wherein the heating contacting surface comprises a curvature (best shown in Figure 2); a cooling member (23, 16) adjacent to the heating member (see FIG. 2 showing a general configuration of the cooling member disposed adjacent to and opposing the heating member), wherein the cooling member has a cooling contacting surface (24) for cooling hair in contact with the cooling member (see Col. 8, line 66 - Col. 9, line 19 for operation of the cooling zone 24) and the cooling member is cooled by an active cooling mechanism (see Col. 7, lines 1-15 describing the active cooling air the propagates through the cooling portion); thermal insulation (26) between the cooling member and the heating member (see FIG. 2), a guard (9, 33, 35,  43, 47, 48, 49) which at least partially surrounds the heating member (best shown in Figure 6, wherein 47 and 35 of the guard partially surrounds the heating member), the guard connected to the cooling member (the cooling member is positioned in a lower housing and 43, 48, 49 of the guard is connected to the lower housing), the guard comprises a plurality of spaced apart elements (35, 47, 43, 48, 49) separated by a gap (50, and space between elements 35, as best shown in Figure 6).  Refer additionally to Figures 1-12.  Janouch does not disclose a plurality of tensioning members which project from the heating contacting surface of the heating member and 
The combination of Janouch and Federico does not explicitly state that the plurality of gaps between the spaced apart elements of the guard are larger than the gaps between the one or more tensioning members; however, one of ordinary skill would consider the length of the heating members of Janouch and Federico to be substantially the same.  Federico provides as an exemplary embodiment between 17 and 18 tensioning members spaced apart along the length of the heating member.  Janouch provides a total of 13 spaced apart elements along the length of the heating member.  Thus, positioning a larger number of tensioning members along the same length of the heating member and coinciding with the spaced apart elements would require that the gap between the tensioning elements be smaller than the gap between the spaced apart elements.  Additionally, Federico discloses that “the spacing between…the teeth in each row can be varied for most effective operation of the curling iron”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Janouch and Federico such that the plurality of gaps between the spaced apart elements are larger than the gaps between the tensioning elements, since Federico teaches that the spacing of the tensioning members can be modified as a matter of design choice, and since such a modification would have been a mere change in the size of a gap.  A change in size is generally recognized as being within the level of ordinary skill in the art.  The combination of Janouch and Frederico provides a configuration wherein the plurality of spaced apart elements surround the plurality of 
The combination of Janouch and Federico does not disclose wherein each of the plurality of spaced apart elements has a shape which tapers outward from the cooling member towards the plurality of tensioning elements.  Rather, the plurality of spaced apart elements are depicted as having a substantially constant cross-section.  Xiao discloses a similar hair styling apparatus (Figures 1-9), comprising a plurality of tensioning elements (62, 64) disposed on a first surface of the styling apparatus and a guard comprising a plurality of spaced apart elements (72) disposed on a second, opposite surface of the styling apparatus, wherein the plurality of spaced apart elements are depicted as having a tapering toward a center/tensioning elements of the hair styling device (best shown in Figure 7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair styling apparatus of the combination of Janouch and Frederico such that the plurality of spaced apart elements are tapered, as taught by Xiao, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.   
Regarding claim 3, the combination of Janouch, Federico, and Xiao discloses the hair styling apparatus according to claim 1, as applied above.  Per the modification addressed in claim 1, the tensioning members of Federico were incorporated into the hairstyling apparatus of Janouch, wherein the plurality of tensioning members are 
Regarding claim 9, the combination of Janouch, Federico, and Xiao discloses the hair styling apparatus according to claim 1, as applied above.  Janouch further discloses that the active cooling mechanism is arranged to draw or blow air along a longitudinal axis of the hair styling apparatus (see Col. 7, lines 1 -12 explaining the air distribution and flow that actively cools the cooling portion 10 to form the cooling zone 24).
Regarding claim 13, the combination of Janouch, Federico, and Xiao disclose the hair styling apparatus according to claim 1, as applied above wherein the guard is thermally insulated from the heating member (refer to Column 3, lines 44-53 which states that the ribs “prevents a user from getting into contact with the hot surface of the heating portion”, thereby demonstrating that the ribs are insulated).  
Regarding claims 15 and 16, the combination of Janouch, Federico, and Xiao disclose the hair styling apparatus according to claim 1, as applied above.  Per the modification addressed in claim 1, the tensioning member of Federico was incorporated into the hairstyling apparatus of Janouch, wherein Federico’s tensioning member comprises a plurality of teeth having a generally tapering shape which is widest adjacent the heating contacting surface (28, additionally refer to Figures 1-6 which show the teeth having a substantially conical shape, with a base of the cone being adjacent the heating contacting surface). 
Regarding claim 24, the combination of Janouch, Federico, and Xiao discloses the hair styling apparatus according to claim 1, as applied above.  The combination does not thus far disclose that the tensioning element is made from plastics, metal or ceramic.  
Janouch further discloses wherein the tensioning element is made from metal (refer to Column 6, lines 63-65 which states that clip 9, which comprises the tensioning elements is made of aluminum).
Regarding claim 25, the combination of Janouch, Federico, and Xiao discloses the hair styling apparatus according to claim 1, as applied above.  Janouch further discloses a styling mechanism that houses the heating member and the cooling member (see styling member 7 as depicted in FIG. 1 containing both the heating member and cooling member) and wherein the heating contacting surface (21) is provided on an upper surface of the styling mechanism (see FIG. 2) and the cooling contacting surface (24) is provided on a lower surface of the styling mechanism (see FIG. 2).
Regarding claim 30, the combination of Janouch, Federico and Xiao disclose the hair styling apparatus according to claim 1, as applied above.  Janouch further discloses wherein the guard at least partially surrounds the cooling member (Janouch provides the cooling member, 23, on an interior of the lower housing and the guard is disposed 
Regarding claim 31, the combination of Janouch, Federico, and Xiao disclose the hair styling apparatus according to claim 1, as applied above.  Per the modification addressed in claim 1, the tensioning members of Federico were incorporated into the hair styling apparatus of Janouch such that the tensioning members are disposed on an interior of the lower housing.  The plurality of spaced apart members of the guard are disposed on an exterior surface of the hair styling apparatus and therefore extend past the plurality of tensioning members.
Regarding claim 33, the combination of Janouch, Federico, and Xiao discloses the hair styling apparatus according to claim 1, as applied above.  Per the modification addressed in claim 1, the plurality of tensioning members of Federico were incorporated into the hair styling apparatus of Janouch, wherein the tensioning members of Federico are a plurality of teeth, thereby forming a comb.  Thus, the hair styling apparatus of the combination of Janouch, Federico, and Xiao discloses the hair styling apparatus of claim 1, wherein the plurality of tensioning members define a comb.  
Regarding claim 34, the combination of Janouch, Federico, and Xiao discloses the hair styling apparatus of claim 1, as applied above.  Per the modification addressed in claim 1, the tensioning members of Federico were incorporated into Janouch’s hair styling apparatus, wherein the tensioning members are provided on an interior surface and the guard comprises the clip, 33, and the plurality of protrusions thereon, thus, the guard is positioned/spaced above the plurality of tensioning members such that hair can be placed between the clip of the guard.
Regarding claim 35, the combination of Janouch, Federico, and Xiao disclose the hair styling apparatus of claim 1, as applied above.  Janouch further discloses wherein the cooling member comprises a lateral channel (23) extending along the length of the heating member, the lateral channel for flow of cooing air (refer to Column 7, lines 1-7). 
Regarding claim 36, the combination of Janouch, Federico, and Xiao discloses the hair apparatus according to claim 1, wherein the guard and the plurality of tensioning members are configured for styling hair at the scalp of the user (this is an intended use limitation, the hair styling apparatus of the combination of Janouch, Federico, and Xiao provide a device comprising a plurality of tensioning members and spaced apart members wherein each are capable of being used at the scalp of a user).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Janouch, Federico, and Xiao, as applied to claim 1 above, and further in view of Fereyre et al. (US2018/0213909).
Regarding claim 2, the combination of Janouch, Federico, and Xiao disclose the hair styling apparatus of claim 1, as applied above. The combination does not disclose wherein the one or more tensioning members project from the heating member by between 6mm and 50mm.  Fereyre teaches a heated hair styling apparatus with a heating member (see para. [0030] teaching that a pressing element may be heated) inside a styling apparatus (see FIGS. 1-3) with a plurality of tensioning members (55) with a length of 2-12 mm, overlapping the claimed range, as a sufficiently great length to allow a proper hold of the hair between the tensioning members (see para. [0157]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the length of the tensioning .
 
Response to Arguments
Applicant’s arguments with respect to the combination of Wilson and Janouch, and the combination of Janouch, Funatso, and/or Fereyre have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
Argument #1:
None of the cited references, alone or in combination, teach “the plurality of spaced apart elements surround the plurality of tensioning elements”.  
Response #1:
Per the modification addressed in claim 1, the tensioning elements of Federico were incorporated into the hair styling apparatus of Janouch such that the tensioning elements are disposed on an interior surface of the device.  The plurality of spaced apart elements are disposed on an exterior surface and therefore, the plurality of spaced apart elements fully surround the tensioning elements.
Argument #2:

Response #2:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., creating volume) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The combination of Janouch, Federico, and/or Fereyre disclose all of the structural limitations of amended claim 1 and therefore the rejection is maintained.  If Applicant wishes to distinguish over the combination of Janouch, Federico, and/or Fereyre, it is suggested to better describe how the tensioning members and the guard are configured.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799